                               UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA




  JUAN OTERO VARGAS,                                Case No. 18-cv-07185-VC (PR)
                 Petitioner,
                                                    ORDER GRANTING RESPONDENT’S
          v.                                        MOTION TO DISMISS; DENYING
                                                    PETITIONER’S “MOTION TO
  B. CATES, Warden,                                 DISMISS RESPONDENT’S CLAIMS”;
                                                    DENYING CERTIFICATE OF
                 Respondent.                        APPEALABILITY
                                                    Re: Dkt. Nos. 17, 18



       Juan Otero Vargas, a California inmate, filed this pro se petition for a writ of habeas

corpus under 28 U.S.C. § 2254 asserting the following claims: (1) at his preliminary hearing,

police officers testified to tampering with evidence and this evidence should have been

suppressed; (2) at his preliminary hearing, the victim’s testimony that contradicted her police
report should have been suppressed; and (3) police officers conducted an illegal search and

seizure. The respondent moves to dismiss on several grounds. Vargas submits a document

entitled, “motion to dismiss respondent’s claims,” which is his opposition. The respondent’s

motion is granted.

                                        BACKGROUND

       On July 22, 2014, Vargas pleaded no contest to one count of second-degree robbery and
admitted one strike prior conviction. Ex. C (plea hearing).1 On October 21, 2014, Vargas was

sentenced to 10 years in prison. Ex. D (sentencing hearing).

       On February 12, 2015, Vargas filed a petition for a writ of habeas corpus in the Monterey

County Superior Court asserting two claims based on improper sentencing. Ex. E.2 On March 8,

2015, the court denied the petition. Id. On April 16, 2015, Vargas filed a petition for a writ of

habeas corpus in the California Court of Appeal. Ex. F. The court denied the petition on May

29, 2015. Id. On November 19, 2015, Vargas filed a petition alleging sentencing violations in

the California Supreme Court, which was denied on February 24, 2016. Ex. G.

       On November 29, 2017, Vargas filed a second petition for a writ of habeas corpus in the

Monterey County Superior Court asserting two claims of ineffective assistance of counsel at

Vargas’s preliminary hearing based on counsel’s failure to object to the victim’s false testimony

and counsel’s failure to move to exclude tampered evidence. Ex. H. On January 26, 2018, the

court denied the petition, holding that Vargas was barred from raising these claims because, as a

condition of his plea agreement, he consented to waive his right to any postconviction writ

review. Id. On February 15, 2018, Vargas filed a third petition in the Monterey Superior Court

alleging the court imposed illegal fines and restitution. Ex. I. On May 11, 2018, the court

denied the petition on the merits and because the claim should have been brought on appeal, not

in a petition for habeas relief. Id. On May 30, 2018, Vargas filed a second petition for a writ of
habeas corpus in the California Court of Appeal. Ex. J. This petition was denied on June 22,

2018. Id. On June 6, 2018, Vargas filed a third petition in the California Court of Appeal. Ex.

K. This petition was also denied on June 22, 2018. Id.

1
 In California, a plea of no contest to a felony charge is the same as pleading guilty. Wright v.
Director of Corrections, 2013 WL 6388380, *4 (C.D. Cal. Dec. 6, 2013) (citing Cal. Penal Code
§1016(3)).
2
 As a pro se prisoner, Vargas gets the benefit of the “mailbox rule,” under which the petition is
deemed filed when the prisoner delivers it to prison authorities for mailing to the court. See
Stillman v. LaMarque, 319 F.3d 1199, 1201 (9th Cir. 2003). The Court will use the date the
petition was signed as the filing date.




                                                 2
       On July 9, 2018 Vargas filed a second petition for writ of habeas corpus in the California

Supreme Court. Ex. L. In this petition, Vargas alleged the trial court imposed illegal restitution

and allowed the victim to lie at Vargas’s preliminary hearing. Id.

       On November 6, 2018, Vargas filed this federal petition.

                                          DISCUSSION

I. Effect of Plea Agreement on Habeas Claims

       The respondent argues Vargas’s three claims are barred by his no contest plea.

       A defendant who pleads guilty cannot later raise in habeas corpus proceedings

independent claims relating to the deprivation of constitutional rights that occurred before the

plea of guilty. Tollett v. Henderson, 411 U.S. 258, 266-67 (1973); United States v. Jackson, 697

F.3d 1141, 1144 (9th Cir. 2012). The only challenges left open in federal habeas corpus after a

guilty plea is the voluntary and intelligent character of the plea and the nature of the advice of

counsel to plead. Hill v. Lockhart, 474 U.S. 52, 56-57 (1985).

       In his federal petition, Vargas does not challenge the voluntary or intelligent nature of his

plea or his counsel’s advice to plead guilty. Instead, he challenges the admission of evidence at

his preliminary hearing and a search and seizure that preceded his arrest. These claims are

foreclosed from habeas review by Vargas’s plea of no contest.

       Furthermore, the state court record shows that Vargas’s plea of no contest was voluntary
and intelligent. At Vargas’s change of plea hearing, he agreed to the following: (1) he

understood the terms and conditions under which he was willing to plead no contest; (2) no one

made any promises to him other than what was stated in open court; (3) no one forced him or

threatened him to plead no contest; (4) he was not under the influence of alcohol, drugs or

medications; (5) he understood that his plea of no contest would have the same force and effect

as a guilty plea; (6) he read and understood the provisions of the waiver of rights in his written

plea agreement and signed his initials on the corresponding lines of each right waived; (7) he

understood he was giving up his right to have a speedy and public jury trial, the right to remain
silent, the right to confront and cross-examine witnesses who would testify against him at a trial,


                                                  3
the right to testify himself and to present witnesses on his own behalf, and the right to appeal his

conviction. Ex. C at 9-14. In his plea agreement, he initialed the paragraphs describing the

rights he was waiving by accepting the plea agreement. Ex. A. at 86-88.

       In his opposition, Vargas argues that he has new evidence and that a claim based on new

evidence “cannot be barred from attack from review.” However, Vargas does not describe the

new evidence nor does he cite any authority that a claim based on new evidence can overcome

the bar on habeas claims after the entry of a plea of no contest.

       The motion to dismiss is granted based on Vargas’s plea.

II. Effect of Waiver of Federal Review in Plea Agreement

       The respondent argues that Vargas’s claims are barred by his waiver of federal review in

his plea agreement.

       As discussed above, some constitutional rights are automatically waived by entering an

unconditional guilty plea. Such rights include, among others, the right to a jury trial, the right to

confront one’s accusers, and the right to invoke the privilege against self-incrimination,

McCarthy v. United States, 394 U.S. 459, 466 (1969), as well as the right to challenge

constitutional defects which occur before the entry of the plea, United States v. Broce, 488 U.S.

563, 573-74 (1989). Of the rights that survive entry of a guilty plea, some still may be expressly

waived through plea agreements. For example, defendants generally may agree to waive the
right to appeal the sentence. United States v. Baramdyka, 95 F.3d 840, 843 (9th Cir. 1996). A

defendant may waive his right to bring federal habeas claims, but the waiver must be express.

Lemke v. Ryan, 719 F.3d 1093, 1096-97 (9th Cir. 2013).

        In the plea agreement Vargas signed, he specifically initialed paragraph 14, which states:

               I hereby waive and give up all rights regarding state and federal
               writs and appeals. This includes, but is not limited to, the right to
               appeal my conviction, the judgment, and any other orders previously
               issued by this court. I agree not to file any collateral attacks on my
               conviction or sentence at any time in the future.
Ex. A at 86.
       Because Vargas expressly waived his right to file any collateral attack on his conviction


                                                  4
or sentence, he is precluded from asserting his three claims in a federal habeas proceeding. In

his opposition, Vargas again argues that “newly discovered evidence . . . could have changed the

plea agreement before it was entered.” However, he does not describe the new evidence nor cite

any cases that support his argument.

        The motion to dismiss is granted based on Vargas’s waiver of his right to file a federal

habeas petition.

III. Preliminary Hearing Claims

        The respondent argues that Vargas’s first two claims challenging the admissibility of

evidence at his preliminary hearing are not cognizable in federal habeas review.

        A preliminary hearing is not mandated by the constitution. Ramirez v. Arizona, 437 F.2d

119, 119-20 (9th Cir. 1971) (no federal constitutional right to a preliminary hearing); Peterson v.

California, 604 F.3d 1166, 1169 (9th Cir. 2010) (holding Sixth Amendment right to confront

witnesses does not apply to preliminary hearings because “there are no constitutionally-required

procedures governing the admissibility of hearsay at preliminary hearings”). Because there is no

constitutional right to a preliminary hearing and no Sixth Amendment right at a preliminary

hearing, it follows that other constitutional rights applicable to a trial, including the right to have

certain evidence suppressed, do not apply to preliminary hearings. Furthermore, the preliminary

hearing claims also fail because no Supreme Court authority holds that constitutional protections
apply to preliminary hearings. See 28 U.S.C. § 2254(d)(1) (district court may grant a petition

challenging a state conviction only if the state court’s adjudication of the claim resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States).

        In his opposition, Vargas argues that the preliminary hearing is where counsel should

challenge the admissibility of evidence that cannot be used at trial. Even if this is true, there is

no constitutional right to do so at a preliminary hearing.

        The motion to dismiss the two preliminary hearing claims is granted.




                                                   5
IV. Illegal Search and Seizure Claim

       The respondent argues that Vargas’s claim three, alleging an “illegal search and seizure,”

is barred by Stone v. Powell, 428 U.S. 465 (1976).

       Stone, 428 U.S. at 481-82, 494, bars federal habeas review of Fourth Amendment claims

unless the state did not provide an opportunity for full and fair litigation of those claims. All

Stone requires is the initial opportunity for a fair hearing. Such an opportunity for a fair hearing

forecloses a federal habeas court’s inquiry into the trial court’s subsequent course of action.

Caldwell v. Cupp, 781 F.2d 714, 715 (9th Cir. 1986). The existence of a state procedure

allowing an opportunity for full and fair litigation of Fourth Amendment claims, rather than a

defendant’s actual use of those procedures, bars federal habeas consideration of those claims.

Newman v. Wengler, 790 F.3d 876, 880 (9th Cir. 2015). California state procedure provides an

opportunity for full litigation of any Fourth Amendment claim. Gordon v. Duran, 895 F.2d 610,

613-14 (9th Cir. 1990) (“Under California law, a defendant can move to suppress evidence on

the basis that it was obtained in violation of the fourth amendment.”).

       In his opposition, Vargas argues the merits of his claim without addressing Stone v.

Powell.

       Given that Vargas’s fourth amendment claim is barred from habeas review by Stone v.

Powell, the respondent’s motion to dismiss the third claim is granted.
V. Respondent’s Other Arguments

       The respondent also argues the claims must be dismissed because they are untimely,

procedurally barred and unexhausted. Because the claims are dismissed on the grounds

discussed above, the Court does not address these three arguments.

                                          CONCLUSION

       The respondent’s motion to dismiss is granted; Vargas’s motion to dismiss the

respondent’s claims is denied. Because amendment would be futile, dismissal is without leave to

amend. A certificate of appealability will not issue. See 28 U.S.C. § 2253(c). This is not a case
in which jurists of reason would find it debatable whether the court’s procedural rulings were


                                                  6
correct. Slack v. McDaniel, 529 U.S. 473, 484 (2000). The Clerk shall enter judgment in favor

of the respondent and close the file.

       IT IS SO ORDERED.

Dated: August 1, 2019
                                           ______________________________________
                                           VINCE CHHABRIA
                                           United States District Judge




                                              7
